DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16854022 and 62920468, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Application 16854022 contemplates using UVC to treat anomalous tissue which may include virus or pathogen. However, 16854022 does not teach determining the presence of a specific pathogen (e.g. virus, bacteria, micro-organism) as required by instant claims 1, 4, 20, and 22.
	As such, the instant application cannot be awarded the earlier filing date of the above applications and is awarded the effective filing date of November 5, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  It does not appear that the UVC treatment or pathogen detection features claimed are shown in any of the drawings. Therefore, the “first source”, “second source”, “detecting means”, “determining means”, “activation means” of claim 1 and analogous limitations from claims 4, 20 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1 “detecting means”, “determining means”, “activation means”;

Claim 6 “directing means”;
Claim 17 “means for moving”;
Claim 18 “means for directing said radiations along tracks”; and
Claim 22 “detecting means” and “determining means”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the disclosure provides the following elements correspond to the limitations:
Claim 1 “detecting means” is disclosed as a sensor and spectrometer as in claim 10 but is not recited further in the specification with respect to UVC sensing; 
Claim 1 “determining means” is recited as a computer and a database stored on said computer containing at least one reference fingerprint associated with the pathogen, said computer being programmed to compare said detected fingerprint against said at least one reference fingerprint in said database, as recited in claim 11, but is not recited further in the specification with respect to pathogen fingerprinting.
Claim 1 “activation means” is recited as a controller and robot system as in claim 14 but is not recited further in the specification with respect to UVC radiation treatment.
Claim 4 “detecting means”, “determining means”, “activation means”, same as above for claim 1.

Claim 17 “means for moving” is a robot system as in claim 19 but is not recited in the specification with respect to the UVC embodiment.
Claim 18 “means for directing said radiations along tracks” is a robot system as in claim 19 but is not recited in the specification with respect to the UVC embodiment; and
Claim 22 “detecting means” and “determining means”, same as above for claim 1.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide support for any of claims 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21. It is also noted that the only support for claims 1, 4, 20, and 22 is verbatim claim language without any corresponding description or associated figures.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to methods of diagnosing and treating that rely on “determining whether said detected Raman scatter is indicative of the presence of a pathogen sought to be destroyed or compromised” (claim 1 and analogous claims 4, 20, 22.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed invention; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is moderate. In particular, methods for producing a RRS (resonant Raman scattering) fingerprint were known. Obtaining an RRS measurement of a pathogen was also known. At the same time, it was not within the skill of the art to identify any and all pathogens using RRS, especially in an in vivo sample. Complex analysis due to an unknown resonant signature of the mixture of constituents present in the wild sample in vivo would be required. That is, identifying a specific pathogen from an in vivo sample using RRS is a complex and unpredictable process because the bank of possible pathogens is large (all viruses, all micro-
As further evidence to support this finding, NPL “Identification of Bacteria from Two-Dimensional Resonant-Raman Spectra” utilizes RRS to detect specific pathogens. The authors discuss the complexities of utilizing 1D (i.e. single wavelength) measurements RRS for detection of pathogens (as in the instant application) and how they are unproven, especially due to complex environment and only 15 resonant moieties (first page, second column, first paragraph). Applicant has not provided any direction as how to overcome these challenges.

 (2) Scope of the invention/disclosure of specification/drawings, (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 1, 4, 20, and 22 require diagnosing a pathogen target with “determining means for determining whether said detected Raman scatter is indicative of the presence of a pathogen sought to be destroyed or compromised” and controlling treatment “only when these are determined to be the pathogens sought to be destroyed or compromised”. The scope of the invention includes diagnosis of any pathogen, that is, any and all virus, any and all bacteria, any and all micro-organisms. The disclosure does not provide any examples of such pathogens. At best, the disclosure provides a prophetic example of the broad genus of pathogen detection, two paragraphs from the end of the specification, “The invention also contemplates using resonance Raman to detect and diagnose organic micro-organisms, including viruses (collectively “pathogens”). The specification does not describe any example of a pathogen falling 
While it would be within the skill of the art to hypothesize a list of pathogens that produce a resonant Raman scattering effect, absent trial-and-error testing it would not be known what the RRS effect would be, especially for complex mixtures of pathogens and other ingredients found in in vivo environments.

As above, the specification provides a prophetic example for any and all pathogen detection using RRS.  

 (5) Method of making the claimed invention/actual reduction to practice:
As above, the specification does not contain an actual reduction to practice, but sets forth a prophetic example for any and all pathogen detection using RRS.  

As above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  Here, the claims are broad and generic, with respect to all possible “pathogens” encompassed by the claims. The possible variations are many. Although the claims may recite some functional characteristics (“fingerprint associated with the pathogen” as in claim 11), the claims lack written description because there is no specific disclosure of a correlation between the fingerprint detection and identification of a specific pathogen, and in view of the complete lack of examples in the specification for such.  Moreover, the specification lacks any actual reduction to practice of any pathogen having an identifiable RRS 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope sought by claims 1-22 cannot be determined because they encompass means for detecting all pathogens (e.g. any bacteria, any virus, any micro-organism) without providing any disclosure for such. The disclosure is primarily directed 
Regarding Claim 10, it is not understood what is meant by “the nature of the pathogen” and the disclosure does not provide any definition or guidance for such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1-15, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090281536 to Beckman in view of US 20150018807 to Kircher.
Regarding Claim 1, Beckman teaches a medical device for diagnosing and treating anomalous tissue comprising 
a first source for directing diagnostic excitation radiation at a tissue target site to produce resonance Raman scattering (RRS) (diagnostic beam, par. 0025); 
a second source for directing treating or therapeutic radiation at the tissue target site to produce ablation of tissue (energy source 20, fig. 1 is used for ablation, par. 0026, “ablation optical path”, UVC/ultraviolet par. 0024);
detecting means for detecting Raman scatter at said target site when diagnostic excitation impinges on the tissue (sensor and spectrometer along light path 60, 30, fig. 1-2; par. 0026-0028);
determining means for determining whether said detected Raman scatter is indicative of anomalous tissue (compare fingerprint to database of fingerprints, S3, and determine if it is anomalous, S4, fig. 3; note that the claim does not require determination based on RRS, only RS is required);
activation means for activating said second source for directing treating or therapeutic radiation at the tissue issuing said Raman scatter to ablate the tissue target site only when the tissue is determined to be anomalous (if anomaly is detected, therapeutic energy is delivered, S5, fig. 3).
Beckman does not teach wherein the device detects presence of pathogens, nor does Beckman teach the target is determined based on RRS. Instead, Raman scatter in general is detected, not specifically resonant Raman scatter.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the pathogen detection of Kircher as the control for the treatment in the system of Beckman in order to treat a broader range of medical issues as taught to be advantageous by Kircher.
Regarding Claims 2-3, Beckman further teaches wherein said excitation and therapeutic radiations are delivered to said tissue target site through fiber optic light conduits (50, fig. 1-2) arranged in a pattern to create a clear tissue zone in a circumscribed perimeter of a lesion (the light conduit is positioned on an articulated arm as in Fig. 9A which is capable of being positioned in a treatment pattern to create a clear tissue zone in a perimeter of a lesion; note that the device must only be capable of carrying out such function to read on the claim).
Claim 4 is rejected for the same reasoning as for Claims 1-3 above.



Regarding Claims 6-9, Beckman further teaches a directing means for propagating said excitation radiation to selected portions of the tissue at the target site (confocal microscope probe as shown in Fig. 2 or Fig. 9A) through fiber optic light conduits (50, fig. 1-2).
Regarding Claim 10, Beckman further teaches wherein said detecting means comprises a sensor for sensing resonance Raman energy emitted by the tissue being examined and a spectrometer for analyzing the Raman scatter to establish a detected fingerprint identifying the nature of the pathogen (sensor and spectrometer along light path 60, 30, fig. 1-2; par. 0026-0028).
Regarding Claim 11, Beckman further teaches wherein said determining means comprises a computer and a database stored on said computer containing at least one reference fingerprint associated with an anomalous tissue, said computer being programmed to compare said detected fingerprint against said at least one reference fingerprint in said database (compare fingerprint to database of fingerprints, S3, and determine if it is anomalous, S4, fig. 3).
Regarding Claim 12, Beckman further teaches a fiber optic conduit transmits RRS information to said sensor (60, fig. 2).
Regarding Claim 13, Beckman further teaches a robotic controller programmed to repeatedly actuate said first source (looping S1 at different locations after moving the 
Regarding Claim 14, Beckman further teaches wherein said activation means includes a controller and further comprising a robot system responding to said controller and configured to move a probe or confocal microscope in relationship to the tissue, wherein the controller is programmed to repeatedly actuate said sources to emit said diagnostic excitation radiation (S1 in the loop of fig. 3), and in response to a control signal, emit said treating or therapeutic radiation to initiate ablation modes (S5, fig. 3) and the move either the probe or the micro appropriately to a next successive portion of the tissue (after passing S4 (i.e. anomaly destroyed), the probe is moved in S7, fig. 3, par. 0035).
Regarding Claim 15, Beckman further teaches wherein said computer is programmed to control a robotic controller to move to next adjacent areas of the targeted tissue if the tissue is determined to be normal or ablate to a depth of anomalous tissue until normal tissue is detected (after passing S4 (i.e. anomaly destroyed), the probe is moved in S7, fig. 3, par. 0035; robotic mechanism, par. 0035, such as articulated arm shown in fig. 9A). In view of Kircher, this process would apply to pathogens.
Regarding Claim 17, Beckman further teaches means for moving said directing means over at least portions of the target tissue within said peripheral clear zone (robotic mechanism, par. 0035, such as articulated arm shown in fig. 9A is capable at directing to any desired area).

Regarding Claim 19, Beckman further teaches a robot system responding to the controller (robot mechanism, par. 0035), and configured to move the probe or confocal microscope in relationship to the tissue (articulating arm, fig. 9A), wherein the controller is programmed and repeatedly actuates the energy source to emit the excitation beam (loop of S5, fig. 3); and in response to the control signal, actuate the energy source of the therapeutic energy (passing S4 to S5, fig. 3), and at least one of the therapeutic or diagnostic ablation modes (S5 to S1, fig. 3) and then actuate the control mechanism to move either the probe or the microscope beam array appropriately (S7, fig. 3).
Regarding Claim 22, the same reasoning is used as for Claim 1 above.’


Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090281536 to Beckman in view of US 20150018807 Kircher, as applied to claim 9 above, and in further view of US 20160199132 to Anderson.
Regarding Claim 16, Beckman does not expressly teach wherein said fiber optic or waveguide light conduits are arranged to form an array of optical fibers that expose a predetermined portion of the target selected surface to said UVC radiation. Instead, Beckman teaches a point source (i.e. single fiber, as in par. 0025, and fig. 6-9).

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a plurality of optical fibers of Anderson in the system of Beckman in order to direct light onto a multi-focal lens arrangement, in order to provide multiple focal regions and cover a larger region of tissue without having to reposition the device, thereby speeding up the treatment process (Anderson par. 0016-0017).
Similar reasoning is used for Claims 20-21 as in Claims 1 and 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10888227 to Kircher, US 20160000330 to Huang, US 20140316255 to Gerai, US 20140140594 to Mahadevan-Jansen teach combination Raman and laser treatment device that reads on aspects of the claimed invention.
US 20210068663 to Min, US 20210372933 to Xie, and US 20170049328 to Alfano teach resonant Raman effects to diagnose specific pathogens and/or materials and also demonstrate the level of written description that is more typical for supporting possession of this technology.
US 11185234 to Beckman is the parent application, now issued.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/           Primary Examiner, Art Unit 3799